Exhibit 10.2

SANCTION AGREEMENT

NASCAR SPRINT CUP SERIES

 

EVENT DATES:  

October 2, 2016

 

2017 – 2020, see Section 5

PROMOTER:   Dover International Speedway, Inc. FACILITY:  
Dover International Speedway



--------------------------------------------------------------------------------

SANCTION AGREEMENT

This Sanction Agreement (“Agreement”) between NASCAR Event Management, Inc.
(“NEM”), a corporation with its principal offices located in Daytona Beach,
Florida, and PROMOTER (identified on Exhibit 1 to this Agreement), is entered
into and is effective upon full execution by the parties below (“Effective
Date”).

RECITALS

WHEREAS NEM has been authorized by the National Association for Stock Car Auto
Racing, Inc. (hereinafter “NASCAR”) to grant certain NASCAR-owned and/or
NASCAR-controlled rights that are specified in this Agreement to PROMOTER; and

WHEREAS, NEM sanctions and conducts, among other things, stock car racing
competition throughout the United States and the world; and

WHEREAS, PROMOTER owns and/or controls the Facility (as hereinafter defined);
and

WHEREAS, PROMOTER wishes to have NEM grant a sanction and conduct stock car
racing competition as part of the 2016, 2017, 2018, 2019 and 2020 NASCAR Sprint
Cup Series, at the Facility; and

WHEREAS, NEM is willing to grant a sanction and to conduct such events for the
years 2016, 2017, 2018, 2019 and 2020 in accordance with the terms of this
Agreement;

WHEREAS, PROMOTER and NEM are desirous of continuing to enhance and elevate the
stature of the Series, as well as the individual events that are a part of the
Series. Among other things, this includes how the Series is presented at each
event, how events are perceived by fans and stakeholders, and how events
individually and collectively measure up against comparable world-class sports
events. NEM recognizes that each racetrack and event may have its own unique
identity, traditions and local considerations. In addition, there are
expectations from fans, partners, participants, and industry stakeholders that
each event will also have appropriate elements of commonality, continuity and
consistency representative of the Series as a whole. Ultimately, establishing
agreed-upon criteria, benchmarks and an elevation strategy will help insure that
these Events and other events within the Series do not just remain world-class
in caliber, but that these Events and each event also strive to continually
adjust, improve, and evolve with a multi-year perspective that corresponds to
this multi-year Agreement;

NOW, THEREFORE, NEM and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree as follows:

AGREEMENT

1.    Definitions. In addition to the definitions of words that may appear in
other locations in this Agreement, including the Recitals above, the following
words have the following meanings when used in this Agreement:

 

  a) “Additional Awards” means any monetary or non-monetary award by, or
contracted through, PROMOTER, for distribution based upon each Event, other than
(i) purse, (ii) point fund, (iii) any applicable Plan awards, and (iv) the entry
award for the NASCAR Sprint Cup Series Champion if applicable.

 

  b)

“Ancillary Rights” means (i) any and all rights to film, tape, photograph,
capture, overhear, collect or record, and to simultaneously or thereafter
reproduce, broadcast, transmit or distribute, by any means, process, medium or
device, whether or not currently in existence, all images, sounds and electronic
data generated during and in connection with the Events, and (ii) any and all
copyrights and all other intellectual property and proprietary rights worldwide
in and to such images, sounds and electronic data, any recording, broadcast or
transmission thereof, and any work derived therefrom, provided, however, that
“Ancillary Rights” does not include “Live Transmission

 

Page 2 of 27



--------------------------------------------------------------------------------

  Rights” or rights in or to NASCAR Intellectual Property, PROMOTER intellectual
property, or third party marks. Ancillary Rights consist of “Primary Ancillary
Rights” and “Secondary Ancillary Rights” as defined herein. NEM shall make all
final determinations as to whether rights are designated as Primary or Secondary
Ancillary Rights, including but not limited to the rights created by new media
and/or technologies. All such final determinations shall be made by NEM in good
faith.

 

  c) “Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision” means the aggregate of the Primary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision and the Secondary Ancillary
Rights Net Income before Industry Expenses and after Income Tax Provision.

 

  d) “Calendar” means the calendar of events for the Series in a given calendar
year, as it may be adjusted by NEM per this Agreement.

 

  e) “Competition” means that portion of an Event during which the actual NASCAR
Sprint Cup Series racing competition and all competitive activity related
thereto occurs, including, but not limited to, the operational aspects of
pre-race ceremonies, and race hauler parking, registration, inspections, time
trials, practice runs, pre-race meetings, the race(s), victory lane, post-race
inspections, either on the date(s) specified in Exhibit 1 hereto or on any
postponed dates.

 

  f) “Competitor” has the same meaning as that term has in the Rule Book.

 

  g) “Event” means each Competition listed on Exhibit 1 to this Agreement and
all other activity at the Facility during the period of time commencing 48 hours
prior to the beginning of registration for the Competition and ending 24 hours
after such Competition.

 

  h) “Event Transmission Income” means the amount attributable to the NASCAR
Sprint Cup Series calculated by multiplying the percentage listed in Exhibit 1
of this Agreement by all Live Transmission Income received by NEM or the NASCAR
Rights Affiliate(s) pursuant to Live Transmission Contract(s) during the
calendar year in which an Event is held.

 

  i) “Event Primary Ancillary Rights Net Income” means the amount attributable
to the NASCAR Sprint Cup Series calculated by multiplying the percentage set
forth in Exhibit 1 of this Agreement by Primary Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision earned during the
calendar year in which an Event is held.

 

  j) “Event Secondary Ancillary Rights Net Income” means the amount attributable
to the NASCAR Sprint Cup Series calculated by multiplying the percentage set
forth in Exhibit 1 of this Agreement by Secondary Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision earned during the
calendar year in which an Event is held.

 

  k) “Facility” means the racetrack listed on Exhibit 1 to this Agreement, the
premises upon which the racetrack is located and surrounding the racetrack, all
buildings and other structures thereon, and all airspace above the racetrack and
surrounding premises, to the extent owned or controlled by PROMOTER.

 

  l) “Fiber Optic Connectivity” means the existing permanently installed fiber
optic cabling that will be used to connect critical services required by NASCAR
Rights Affiliates, NEM and media. NEM and NASCAR Rights Affiliates will provide
PROMOTER with a detailed specification as to the kind and quality of fiber optic
cable and connectors to be provided and detailed location points for access. In
the event that an upgrade to the Fiber Optic Connectivity is requested by NEM,
then NEM agrees to discuss with PROMOTER the purpose and need for such upgrade,
and a plan of implementation prior to providing PROMOTER a timeline.

 

Page 3 of 27



--------------------------------------------------------------------------------

  m) “Live Transmission” means the live transmission, distribution or exhibition
of the performance of a NASCAR Sprint Cup Series event, and any replay(s)
thereof, by any means, process, medium, distribution platform, method or device,
whether now known or hereafter developed, including, without limitation, by
broadcast television signal, cable television signal, Direct Broadcast
Satellite, the Internet, and/or could be offered to consumers on a Pay Per View
or subscription basis etc. within the United States, its territories,
possessions and commonwealths, plus Bermuda.

 

  n) “Live Transmission Rights” means any and all rights to engage in a Live
Transmission and directly related activity (for example, delayed transmissions,
single re-transmissions, and support shoulder programming.) For clarity, and
without limiting the foregoing, Live Transmission Rights include the right to
offer the Live Transmission Rights of an Event to mobile devices, tablets,
computers, connected TVs, virtual reality viewing devices, hologram viewing
devices, etc. For further clarity, without limiting the foregoing, the Live
Transmission Rights of an Event could be included as part of what is commonly
known as a “TV Everywhere offering,” and/or could be offered directly to
consumers or delivered as part of any other type of offering now known or
hereafter developed.

 

  o) “Live Transmission Contract” means any contract, agreement or other
enforceable obligation, whether oral or written, entered into between NEM or a
NASCAR Rights Affiliate and any other entity or entities, for the license,
assignment or other transfer of any Live Transmission Rights. By way of
illustration only, as of the Effective Date, NBC Universal Media LLC and Fox
Broadcasting Company/Fox Cable Networks, Inc. are both parties to Live
Transmission Contracts.

 

  p) “Live Transmission Income” means all monies actually received by NEM or a
NASCAR Rights Affiliate pursuant to a Live Transmission Contract and attributed
by NEM or a NASCAR Rights Affiliate to the Live Transmission of NASCAR Sprint
Cup Series events during the calendar year in which an Event is held.

 

  q) “NEM” means NASCAR Event Management, Inc. which has been authorized by the
National Association for Stock Car Auto Racing, Inc. (“NASCAR”) to grant certain
NASCAR-owned and/or NASCAR-controlled rights to PROMOTER and perform certain
obligations that are specified in this Agreement.

 

  r) “NASCAR Intellectual Property” means all trademarks, service marks, trade
names, patents, copyrights, domain names, trade dress and the like owned by
NASCAR, excluding Live Transmission Rights and Ancillary Rights and any work
derived therefrom.

 

  s) “NASCAR Rights Affiliate” means any corporation, partnership or other legal
entity that is (1) an affiliate or an assignee of NASCAR or controlled, directly
or indirectly by NASCAR, and (2) engaged in the business of exploiting Live
Transmission Rights or Ancillary Rights for purposes of generating Live
Transmission Income and Ancillary Rights Net Income before Industry Expenses and
after Income Tax Provision and performing all necessary activities incident
thereto. NEM may arrange for, coordinate, supervise, determine, and/or control
certain Event-related activity related to the immediately preceding, and/or act
in other capacities relative to the Live Transmission Rights or Ancillary Rights
as specified elsewhere in this Agreement, but NEM is not a NASCAR Rights
Affiliate.

 

  t) “Official” means “Officials” and “Supervisory Officials” as those terms are
defined in the Rule Book.

 

Page 4 of 27



--------------------------------------------------------------------------------

  u) “Primary Ancillary Rights” means any Ancillary Rights that are primarily or
exclusively exploited directly in connection with the following Primary
Ancillary Rights businesses:

 

  i) Production services offered in connection with the live performance of an
Event including without limitation:

 

  1. Operation and provision of broadcast compound services at the Facility

 

  2. Capture and collection of audio-visual footage and other content

 

  3. Production of Event related programming for Live Transmission Contract
partners and others

 

  ii) Indirect and/or offsite production services (e.g., Race Hub program,
studio leasing)

 

  iii) Production of non-national series and other events

 

  iv) Other programming production services (e.g., Nickelodeon, documentaries,
etc.)

 

  v) Production, distribution, sale or license of feeds of, or rights to, the
Events for Live Transmission outside of the United States, its territories,
possessions and commonwealths, plus Bermuda

 

  vi) Maintenance of audio-visual footage and photographs generated during
Events including, without limitation, licensing to Live Transmission Contract
partners and others

 

  vii) Licensing of audio content for satellite radio transmission;

 

  viii) Non-production services or activities provided by a NASCAR Rights
Affiliate(s) for third-party entertainment projects.

Notwithstanding that Primary Ancillary Rights may include elements of or derived
directly or indirectly from the Live Transmission of an Event, “Primary
Ancillary Rights” does not include “Live Transmission Rights,” or “Secondary
Ancillary Rights” or rights in or to NASCAR Intellectual Property or third party
marks.

 

  v) “Primary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision” means the aggregate gross revenue earned by all NASCAR
Rights Affiliates, during the calendar year in which an Event is held as a
result of the exploitation of Primary Ancillary Rights, reduced by the aggregate
of all reasonable deductions of all NASCAR Rights Affiliates related to Primary
Ancillary Rights, including but not limited to ordinary business expenses,
amortization, depreciation and federal, foreign and state income withholding and
property taxes; provided however, that in no event shall Primary Ancillary
Rights Net Income before Industry Expenses and after Income Tax Provision
include Live Transmission Income or income, revenue or any other consideration
received or generated by NASCAR or NEM for the license of, assignment of, or
other transfer or rights in or to, any NASCAR Intellectual Property, including
without limitation transfers in connection with the sale, advertising or
promotion by NEM, NASCAR or any third party of products or services of any
nature.

 

  w) “Entitlement Sponsor” means any and all Event entitlement sponsors or
entities, any and all Event presenting sponsors or entities, and any and all
names or designations created by PROMOTER or a sponsor of PROMOTER which
designate the official Event title, whether pre-existing at the time of the
execution of this Agreement or proposed thereafter, relative to the
NEM-sanctioned Competition(s) that are part of an Event.

 

  x) “Rule Book” means the Rule Book published by NASCAR for NASCAR Sprint Cup
Series events that is in effect at the time of an Event, and any amendments
thereto and other special rules published by NEM, subject to NASCAR’s approval,
specifically for an Event.

 

Page 5 of 27



--------------------------------------------------------------------------------

  y) “Secondary Ancillary Rights” means any Ancillary Rights other than those
primarily or exclusively exploited as Primary Ancillary Rights that are
exploited directly in connection with the following, Secondary Ancillary Rights
businesses including without limitation:

 

  i) NASCAR.com and all NASCAR owned and/or operated digital offerings via any
platform now known or hereafter developed;

 

  ii) Licensing and otherwise exploiting highlight footage and other
audio-visual content on third party digital platforms;

 

  iii) Except as stipulated in Radio Rights Addendum to this Agreement, if
applicable, and with the exception of satellite radio, the license of audio
content to third parties

 

  iv) The license of Ancillary Rights as part of fantasy games and similar
content offered on NASCAR platforms and/or third party platforms

Notwithstanding that Secondary Ancillary Rights may include elements of, or be
derived directly or indirectly from, the Live Transmission of an Event,
Secondary Ancillary Rights does not include Live Transmission Rights, Primary
Ancillary Rights or rights in or to NASCAR Intellectual Property or third party
marks.

 

  z) “Secondary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision” means the aggregate gross revenue earned by all NASCAR
Rights Affiliates, during the calendar year in which an Event is held, as a
result of the exploitation of Secondary Ancillary Rights, reduced by the
aggregate of all reasonable deductions of all NASCAR Ancillary Rights Affiliates
related to Secondary Ancillary Rights, including but not limited to ordinary
business expenses, amortization, depreciation and federal, foreign and state
income withholding and property taxes; provided, however, that in no event shall
Secondary Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision include Live Transmission Income or income, revenue or any other
consideration received or generated by NASCAR or NEM for the license of,
assignment of, or other transfer or rights in or to, any NASCAR Intellectual
Property, including without limitation transfers in connection with the sale,
advertising or promotion by NEM, NASCAR or any third party of products or
services of any nature.

 

  aa) “Series” means the NASCAR Sprint Cup Series, or any future modified,
altered, changed or replaced name for the NASCAR Sprint Cup Series per
Section 24.

NEM’S GENERAL OBLIGATIONS

2.    Sanction For Events. NEM hereby grants a sanction to PROMOTER for each
Competition. So long as this Agreement is in effect and not terminated, PROMOTER
shall organize, promote and hold each Event, including the Competition, in
accordance with this Agreement.

3.    Conduct and Control Over Competition. NEM shall conduct the Competition,
through its officers and designated Officials, in accordance with the Rule Book,
this Agreement, the Official Entry Blank, and any amendments to the Rule Book
and/or the Official Entry Blank. NEM shall have sole control over the conduct of
the Competition in all of its phases, including, but not limited to, control of
the racing surface, pits and pit lane, garage area, and scoring stand during all
Competition-related activities, throughout the Event. Interpretation and
application of the Rule Book are committed to NEM’s sole discretion, and are
final and unreviewable except to the extent provided in the Rule Book. PROMOTER
shall cooperate fully with NEM to permit it to conduct the Competition in
accordance with this Agreement and the Rule Book.

 

Page 6 of 27



--------------------------------------------------------------------------------

4.    Postponement. NEM will attempt to consult with PROMOTER regarding
postponement of a Competition, but the decision to postpone a Competition and
the selection of the postponed date will be made by NEM and will be binding on
PROMOTER. PROMOTER shall not publish or otherwise announce a postponement of the
Competition and/or a postponed date for the Competition without the prior
written approval of NEM. If PROMOTER makes such a publication or announcement
without NEM’s prior written approval, it shall not be binding upon NEM or NASCAR
and PROMOTER shall hold NEM and NASCAR harmless for any and all expense, loss or
damage caused by such publication or announcement.

5.    Dates and Adjustments by NEM to Future Annual Calendar of Events During
the Term of this Agreement. The Event date for 2016 is listed in Exhibit 1 to
this Agreement. Event dates for 2017, 2018, 2019 and 2020 will be determined by
NEM, after discussion with PROMOTER, on or before April 1st of each preceding
year and will take into account fluctuations in the year-over-year annual
calendar caused by the dates of key holidays, the number of weekends in the
year, the timing of any “off weekends” in the Series Calendar, and so on. Except
as noted in the preceding sentence, NASCAR will use good faith efforts to
maintain the relative placement of the Event(s) in the overall sequence of the
Series Calendar(s) and maintain the placement of those Event(s) that are
traditionally held in conjunction with a major holiday. During the Term of this
Agreement, opportunities to enhance the Series may arise that involve
adjustments to the annual Series Calendar(s). Opportunities may stem from any
number of factors including, but not limited to, requests for realignment,
requests for date changes, requests from NASCAR’s then current transmission
partners, the dates of other major sports events, changing local market
conditions, and so on. Accordingly, NEM may make adjustments to the overall
annual Series Calendar for one or more of the future calendar years that fall
under the Term of this Agreement to maximize the value of the Series. Except as
noted above, if such an adjustment requires an Event date change(s) of more than
two (2) weeks, NEM will notify PROMOTER on or before April 1st of the preceding
year and such change will only be made with the PROMOTER’s consent.

6.    Adjustments to Enhance the Series and/or for the Orderly Conduct of the
Sport. If and when a significant opportunity arises, NEM will advise and consult
with PROMOTER as far in advance as practical regarding that opportunity and
advise of any possible direct bearing on the Event(s) in this Agreement. NEM in
its sole discretion will make any adjustments it deems necessary to enhance the
Series and/or the Competition. Notwithstanding the foregoing, NEM may make
routine adjustments necessary for the orderly conduct of the sport including,
but not limited to: adjustments to Competitor award programs; adjustments to
practice and qualifying procedures; adjustments to Event schedules, adjustments
to race formats including, but not limited to, the distance of the race;
adjustments to Event operational standards and/or other standards specified in
existing Exhibits to this Agreement as industry standards change; adjustments to
Event insurance requirements; adjustments to the type of fuel used in the
racecars; adjustments to NASCAR testing policies; and so on. Individual
adjustments to existing race length(s) and/or format(s) in this Agreement will
be made by NEM only with the consent of the PROMOTER, unless race length and/or
format adjustments are being implemented on a broader basis to enhance the
Series or for reasons of Force Majeure. If race length and/or format adjustments
are being implemented on a broader basis across multiple facilities by NEM to
enhance the Series, and the PROMOTER does not agree to the adjustment of the
race length(s) and/or format(s) for one or more of the Events listed in
Exhibit 1 to this Agreement, then PROMOTER may terminate this Agreement upon
notification of such adjustment by NEM via written notification per Section 44.

PROMOTER’S GENERAL OBLIGATIONS

7.    Control and Maintenance of the Facility. PROMOTER represents and warrants
that, in connection with each Event, it currently has and will maintain sole
control of the Facility, and that it has and will maintain full authority to
permit each Event to be conducted at the Facility. PROMOTER shall maintain the
Facility in good repair at all times relevant to the Event, ready for use by
Competitors, Officials, NASCAR, NEM, sponsors, and persons or entities involved
in the Live Transmission of or creation or exploitation of Ancillary Rights at
the Event. PROMOTER is solely responsible and liable for the safety of such
persons while on, entering or leaving the Facility. PROMOTER warrants that the
Facility is and will remain in a condition suitable for each Event, that the
racing surface of the track will not be substantially altered or changed
(whether by painting, sealing, resurfacing or otherwise) without the prior
written consent of NEM and that the PROMOTER will advise NEM in writing in
advance of any and all planned improvements or alterations to those portions of
the Facility that are related to the Competition. If NEM determines that an NEM
test is required at the Facility, and the Facility is available on the selected
date(s), then PROMOTER shall make all necessary arrangements as required by NEM.
Incremental costs, if any, to meet NEM requirements in regards to track and/or
emergency response personnel, medical, and other staffing/equipment necessitated
by the test, and/or an extraordinary cost (such as lighting if it is a night
test), shall be identified and agreed to by both parties in advance, and shall
not exceed normal market value. PROMOTER shall not charge NEM, NASCAR,
Competitors or any third party vendors

 

Page 7 of 27



--------------------------------------------------------------------------------

directly involved in the test a track rental fee or any other fees, except as
described in the immediately preceding sentence. Unless approved by NEM in
writing in advance, tests shall not be open to the public. If PROMOTER agrees to
bear all the test-related incremental costs described above and any and all
other costs PROMOTER may have related to advertising, promotion, ticketing,
security for the public, etc. for the test, then NEM shall allow the test to be
open to the public as follows: public access shall not include the garage area,
pit lane or other restricted areas unless authorized in advance by NEM; PROMOTER
may submit for advanced NEM approval designation of a restricted fan area in
areas of the garage not needed for the test; PROMOTER may submit for advanced
NEM approval certain restricted public access to the working areas of the garage
during designated “cold” times or meal break. The maximum number of NEM tests
which may be required each year during the term of this Agreement shall not
exceed two (2), unless otherwise agreed to by PROMOTER and NEM. NEM test(s), if
required, do not preclude or prevent other testing at the Facility scheduled by
the PROMOTER, as long as such other testing is conducted in strict accordance
with all NASCAR Testing Policies in effect at that time. NEM will provide
PROMOTER with a copy of the applicable 2016 Testing Policies when they become
available and also make PROMOTER aware of any future amendments that occur
during the Term of this Agreement.

8.    Repairs and Upgrades to the Facility. Upon request, PROMOTER shall provide
NEM or its designated representative(s) full access to the Facility. If NEM
determines that the Facility or any part of it is in a condition unsatisfactory
for an Event, including without limitation the surface of the racetrack,
barriers, fencing, retaining systems, SAFER barrier systems, the garage area,
the pit area, race control, timing and scoring areas, registration areas, Fiber
Optic Connectivity regarding the conduct and control of the Competition, the
Live Transmission of or creation or exploitation of Ancillary Rights at an
Event, and/or media, and areas, structures or equipment used for the Live
Transmission of or the creation or exploitation of Ancillary Rights at an Event,
PROMOTER shall repair, replace or upgrade the unsatisfactory portion to the
satisfaction of NEM. If NEM determines that it is necessary to resurface the
racetrack, such resurfacing shall be completed by PROMOTER sufficiently in
advance of an Event to allow for tire and private car testing in strict
accordance with all NASCAR Testing Policies in effect at that time. If NEM
determines that there is insufficient time to place the racetrack, or any other
portion of the Facility, in a condition suitable for an Event, NEM may postpone
or cancel the Event. Notwithstanding the foregoing or any other term of this
Agreement, PROMOTER is solely responsible for the safety of the Facility and is
solely liable for injury or damage caused by or arising out of the condition of
the Facility.

9.    Compliance with Laws. PROMOTER shall comply with all local, state, federal
and foreign laws and regulations applicable to the organization, promotion and
occurrence of each Event and shall obtain all necessary licenses, permits or
other governmental approvals required for each Event. PROMOTER shall make all
appropriate filings of forms or other documents required by federal, foreign,
state or local laws in connection with each Event.

10.    Control of and Responsibility for the Public. PROMOTER is solely
responsible and liable for the safety of the public during an Event. PROMOTER
shall furnish adequate facilities, personnel (including security personnel),
equipment and services for accommodating and controlling the public and adhering
to NEM’s required security standards during each Event in accordance with
Exhibit 7, as it may amended from time to time. PROMOTER is solely responsible
for the condition, actions and operations of such facilities, personnel,
equipment and services before, during and after each Event.

11.    Personnel and Equipment for the Conduct of an Event and Live Transmission
and Ancillary Rights Activities. PROMOTER shall provide access to the Facility
for any person or entity involved in the conduct of an Event, including without
limitation NEM employees, agents and Officials, and shall furnish adequate
facilities, support personnel, equipment, and related security, for use by NEM
in the exercise of NEM’s rights and obligations, as they may be requested by NEM
from time to time, including but not limited to facilities for office
administration, registration, timing, scoring, car inspection, race direction,
and officiating, as well as furnish all mutually agreed-upon necessary phone and
Internet connections. PROMOTER shall also provide access to the Facility for any
NASCAR employee(s) or agent(s), and any person or entity involved in the Live
Transmission of or the creation or exploitation of Ancillary Rights at an Event,
and adequate facilities, support personnel, equipment, and related security, for
use by such persons or entities in the performance of their duties, as they may
be requested by NEM from time to time. Without in any way limiting the
foregoing, PROMOTER shall, with respect to each Event:

 

  a) provide one (1) or more television monitors, in locations to be specified
by NEM, with all related equipment necessary for such monitors to be connected
to video and audio equipment used by the entity principally involved in the Live
Transmission of an Event, in order to provide to NEM Officials live video on
such monitors and the ability to switch instantaneously its view on the monitors
among the different camera locations used by such entity, at all times during
each Event when all or a portion of an Event is being videotaped, broadcast,
monitored and/or recorded;

 

Page 8 of 27



--------------------------------------------------------------------------------

  b) provide NEM with two (2) pace vehicles with automatic transmissions, each
with the NASCAR mark or logo (as designated by NEM) displayed on the side in a
manner and size which is visible to all persons on the racetrack, in the viewing
area and in all locations where NEM Officials are visually monitoring each
Event; such pace vehicles must be only from one of the brands of the approved
Competition Manufacturers as defined in Section 20 of the NASCAR Rule Book
unless otherwise approved by NEM. If as of the Effective Date of this Agreement
PROMOTER has an existing multiyear contract with an OEM other than those
approved in the NASCAR Rule Book, NEM will “grandfather” that OEM relationship
through the end of 2016 or as otherwise determined by NEM;

 

  c) provide NEM prior to each Event with a list of the track radio frequencies
to be used for that Event, including but not limited to frequencies to be used
for maintenance, police and security personnel;

 

  d) cooperate with NEM in pre-race and Victory Lane ceremonies, awards
presentations and photographs, including without limitation ensuring that NEM
has reasonable time immediately following the Competition for Victory Lane
ceremonies, NASCAR awards presentations and NASCAR sponsor recognitions, and
ensuring that the content and placement of the Victory Lane backdrop is
pre-approved by NEM;

 

  e) have readily available quantities and types of oil dry acceptable to NEM
when the track opens for practice and at all other times during each Event, and
adequate personnel and equipment to spread the oil dry at NEM’s direction;

 

  f) provide personnel to secure the entry into the pits and garage areas during
competition periods at NEM’s direction;

 

  g) provide personnel to secure the garage area on a continuous, 24-hour/day
basis beginning the first day the Facility is open for inspection and ending
when released by the Series Managing Director or other individual(s) designated
by NEM;

 

  h) deliver to the garage area before the morning of raceday a minimum of
150 chairs for use by Competitors at the pre-race meeting; provide an enclosed,
climate-controlled area of adequate size, as determined by NEM, in the garage
area in which NEM can conduct pre-race meetings, safety meetings and other
assemblies during each Event and ensure that no pre-race activities are
scheduled that would cause a disruption or distraction during the scheduled
pre-race meeting.

 

  i) line and number each pit with appropriate paint, line and paint traffic
lanes in the garage and garage area and fire lanes behind the active pit lane
when and where needed, and repaint all start/finish, scoring, third turn and
re-entry cutoff lines;

 

  j) coordinate with NEM all tours of the garage areas, including the times,
number of participants and other arrangements;

 

  k) provide a suitable location (as determined by NEM) for a minimum of five
(5) large trailers containing NEM equipment and facilities, adequate electricity
(including without limitation 220 volts 100 amps services with female range
outlets for the NEM trailers), air conditioning, heat, telephone (including a
track phone extension) and water facilities as requested by NEM;

 

Page 9 of 27



--------------------------------------------------------------------------------

  l) coordinate with NEM to ensure that NEM has a minimum of ten (10) minutes
immediately before, during or after driver introductions for NASCAR awards
presentations;

 

  m) provide a control tower of adequate size, as determined by NEM, with an
unobstructed view of the racing surface for the purpose of monitoring each Event
by NEM personnel and others, with electricity, air conditioning, heat, telephone
(including a track phone extension), a sufficient number of chairs (minimum of
14) with cushions for all operational personnel, television monitors for both
feeds (as set forth in subsection 11.a), water facilities and other utilities,
supplies and equipment as requested by NEM;

 

  n) provide a registration facility of adequate size in the garage area, with
electricity, air conditioning, heat, telephone (including a track phone
extension), chairs with cushions, water facilities and other utilities, supplies
and equipment as requested by NEM;

 

  o) provide adequate trash receptacles in the garage and pit areas and
coordinate with the Series Managing Director or other individual(s) designated
by NEM the times for trash pickup by track personnel;

 

  p) provide adequate personnel to sweep and clean up the garage and pit areas
on a daily basis;

 

  q) provide adequate parking areas and parking passes/permits for a minimum of
three hundred twenty- five (325) vehicles, for the exclusive use of Competitors,
NASCAR, and NEM Officials adjacent to or near the garage area, and an additional
fifty (50) parking places and passes/permits in close proximity to the NEM
observation booth to be used at NEM’s discretion;

 

  r) provide NEM with an observation booth no less than six hundred (600) square
feet, air conditioned, heated, with electricity, television monitors, etc., with
an unobstructed view of the racing surface and adequate seating for the purpose
of monitoring each Event by NEM personnel and others, including all necessary
admission tickets, a reasonable number of parking passes and, if need be, access
stickers for personnel to gain admission to the observation booth, during each
Event;

 

  s) provide NEM with two hundred twenty-five (225) reserved choice grandstand
admission tickets for each Event and two hundred (200) choice grandstand tickets
for NASCAR Sprint Cup Series Coors Light Pole Qualifying, such tickets to be
delivered to NEM no later than thirty (30) calendar days prior to each Event;

 

  t) enter, and use its best efforts to cause any manufacturer of Event
merchandise to enter, into a cross licensing agreement with NASCAR to use the
NASCAR Marks (as defined in subsection 21.a) below) in conjunction with all
Event merchandise;

 

  u) prominently display (by painting or otherwise) the Official Logos (as
defined in subsection 21.a)i) in and around the Facility, and in all promotion
of each Event, to NEM’s reasonable satisfaction:

 

  i) at all Facility entrances in some fashion such as flags and/or banners;

 

  ii) in an area inside the track, such as the infield grass, such that it is
highly visible to grandstand seating and from the air;

 

  iii) in the backdrop to Victory Lane and pre-race ceremonies;

 

  iv) on any and all print and television advertising promoting each Event;

 

  v) on the front cover of each Event Program;

 

Page 10 of 27



--------------------------------------------------------------------------------

  vi) on any and all Event tickets, suite passes, and credentials;

 

  vii) in the Track Media Center and on all PROMOTER-owned media backdrops;

provided, however, that the Official Logos shall not, without NEM’s prior
written approval, be placed in close proximity to a third party’s marks so as to
create a commercial impression that the third party is associated with NEM,
NASCAR or the NASCAR Sprint Cup Series;

 

  v) cooperate fully with nascar.com staff, including but not limited to
prominently displaying (by painting or otherwise) the nascar.com address in an
area of the track, such as the infield grass, that is highly visible to
grandstand seating and from the air;

 

  w) cooperate fully with the NASCAR and NEM integrated marketing communications
staffs;

 

  x) cooperate fully with any entity involved in the exploitation of Live
Transmission Rights or Ancillary Rights (“Entity”), including but not limited
to:

 

  i) providing reasonable access to the Facility for the purpose of facilitating
the Entity’s transmission, or recording of an Event (including free parking for
any and all Entity employees and equipment), including but not limited to
providing reasonable space and locations as determined by the Entity for its
announcers, and for the installation and operation of all microphones,
television cameras, and related equipment to be used by such Entity in
connection with its production and transmission (including satellite uplink),
and a period of time during each Event as determined by NEM (but no more than
two (2) hours) within which Entity can conduct such installation and operation
unimpeded and uninterrupted;

 

  ii) supplying and assuring the availability of such electrical power as is
necessary to operate such equipment and all necessary lighting for a first
quality television production in color;

 

  iii) permitting the Entity to install, maintain, and remove from the Facility
such wires, cables, and equipment as may be necessary for each Event;

 

  iv) permitting installation of announcers’ booths, camera platforms, and
similar structures for the facilitation of broadcast productions and/or
transmissions of motorsports events;

 

  v) providing adequate and necessary space for any mobile units, trailers and
other necessary support units required by the Entity for the transportation and
maintenance of equipment and personnel by the Entity, including, but not limited
to, a fenced and secured television compound in reasonably close proximity to
the racing surface and the announcer booths of no less than sixty-two thousand
five hundred (62,500) square feet in total area and, if possible, laid out in
one contiguous square with minimum dimensions of two hundred fifty (250) feet by
two hundred fifty (250) feet, for locating broadcast mobile units, support
units, office units, satellite uplinks, catering, golf cart parking, generators,
timing and scoring apparatus trailer, and other related equipment and supplies;
and a separate, suitable, secured area in the infield (as applicable) for mobile
studio facilities and other transmission-related units and equipment;

 

  vi) providing a booth across from the Start/Finish line with an unobstructed
view of the racing surface up to current network broadcast standards, and use
best efforts to provide a second booth meeting the same criteria listed herein
and adjoining to the first booth if possible, with a clear view of the entire
track, with sufficient space to accommodate a minimum of five (5) people (the
booth shall be at least twenty (20) feet wide and ten (10) feet deep with a
counter twenty (20) inches deep), air-conditioned to sixty-eight (68) degrees
Fahrenheit, adjustable sun screens or removable tinting on all exterior windows,
black interior walls, as sound proof as practical, wired for one hundred-twenty
(120) volts AC with outlets on the front and side walls, with five (5) chairs
with back support, tables, monitor tables, and with door(s) that can be locked
and secured;

 

Page 11 of 27



--------------------------------------------------------------------------------

  vii) cooperating with NEM and any Entity to ensure exclusive, and if necessary
secure or encrypted, radio frequencies;

 

  viii) providing meaningful advanced consultation with NEM and the Entity prior
to each Event regarding any talent including, but not limited to, pre- and/or
post-race concert performer(s), national anthem performer(s), invocation
deliverer(s), grand marshal(s), engine start command deliverer(s), honorary
starter(s), celebrities, sports figures, political representatives and/or guests
who might take part in pre-race ceremonies, or others with whom PROMOTER
arranges for or contracts with to participate in that Event; and

 

  y) with respect to any Entity transmitting the Live Transmission, in addition
to the requirements of subsection 11.x) PROMOTER shall:

 

  i) provide a maximum of three hundred (300) choice complimentary tickets for
the Competition and all other activities during each Event, provided that NEM
shall require the Entity to notify PROMOTER of the number of such tickets it
requires not later than ninety (90) days prior to the date of each Event;

 

  ii) provide use of one (1) standard luxury track suite, and use best efforts
to provide a second standard luxury track suite, for the Competition and all
other activities during each Event including all necessary suite passes and
suite parking;

 

  iii) prominently display Entity’s (or joint Entity/NASCAR) logo painted in an
area inside the track, such as the infield grass, such that it is highly visible
to grandstand seating, television cameras and from the air and also display four
(4) standard size signs, to the Entity’s specifications within the Facility,
subject to the reasonable approval of PROMOTER and NEM;

 

  iv) provide such Entity with one (1) full page four (4) color advertisement in
each Event Program;

 

  v) cooperate fully with any and all requests made by NEM with respect to local
TV coverage, including but not limited to allowing such Entity to have absolute
priority with respect to camera and announcing positions, ensuring that local TV
crews do not in any way interfere with such Entity’s production, ensuring that
such local TV coverage will be limited to no more than one and one half (1 1⁄2)
minutes of action of competition, which will not be broadcast until completion
of such Entity’s first telecast of the Competition (including the pre-race and
post-race shows) and not later than ninety-six (96) hours following the
completion of the Competition, and ensuring local TV crews do not provide
footage to any regional or national network or news feed;

 

  vi) permit such Entity, if requested in a timely manner, to purchase Event
hospitality chalets;

 

  vii)

use its reasonable efforts to cause the title sponsor of each Event to buy
advertising in the telecasts of that Event; NEM shall in turn cause the NASCAR
Rights Affiliate to include in the Live Transmission Contract(s) provisions that
(a) prohibit the Entity from identifying each Event by any name other than the
official event title of that Event, as designated by the PROMOTER, or
identifying the Facility by any name other than its official name, as designated
by the PROMOTER, subject to Entity’s broadcast standards and practices and NEM’s
approval of Entitlement Sponsor(s) in accordance with Section 25, (b) require
the Entity to identify each Event by its official event title, as designated by
the PROMOTER,

 

Page 12 of 27



--------------------------------------------------------------------------------

  excluding any presenting sponsors, at least once during the opening segment of
the telecast and thereafter at least once during each hour of the telecast of
that Event, subject to Entity’s broadcast standards and practices and NEM’s
approval of Entitlement Sponsor(s) in accordance with Section 25, and
(c) prohibit the Entity from superimposing, inserting or otherwise incorporating
on-screen any electronic or “virtual” signage, promotion or other commercial
designation that alters for the television viewer the actual appearance of the
Facility or any portion thereof without the prior written approval of PROMOTER
and NEM;

 

  viii) at least ninety (90) days prior to each Event, send such Entity and NEM
and any international telecaster scheduled to be transmitting from the Facility
a list naming all musical compositions scheduled to be played during the
Competition or at any other time when such Entity or international telecaster is
scheduled to be transmitting from the Facility in connection with that Event,
which shall include the title of each composition and the name of the composer,
publisher, copyright holder, and performing rights holder; and if such Entity is
unable to transmit such composition with respect to the Live Transmission of an
Event without additional expense and authorizations, PROMOTER agrees (a) to
obtain, at PROMOTER’s expense, authorization to transmit such composition or
(b) not to play such composition at a time when the Entity is scheduled to be
transmitting from the Facility in connection with that Event;

 

  ix) insure that the Start/Finish line is newly painted prior to the start of
the Competition.

12.    Fire and Medical Equipment and Personnel. PROMOTER shall provide adequate
facilities, personnel, equipment and services, including without limitation
cleanup crews, towing and flatbed wreckers, jet dryers, ambulances, emergency
vehicles, medical evacuation helicopter, fire trucks for fire protection and
on-site medical services for Competitors, Officials, the public and others in
connection with each Event, all of which shall be on-site and in a state to be
fully operational prior to the commencement of the Competition. PROMOTER shall
adhere to NEM’s required track services event standards and medical standards
during each Event in accordance with Exhibit 7, as it may be amended from time
to time, and make advance arrangements with local hospitals and physicians for
the prompt, efficient and appropriate treatment of any and all injuries
occurring during each Event. NEM may, at its sole cost and expense, utilize the
Air Titan track drying system to dry the track in the event of inclement
weather.

13.    Security For Pit and Garage Area. PROMOTER shall furnish adequate
security personnel and equipment (in addition to the requirements of Sections 10
and 11) in the pit and garage area. PROMOTER shall limit access to such areas
before, during and after each Event solely to authorized individuals (who must
have NEM-approved credentials) and equipment. Minors shall not be allowed in the
pits during pit lane “hot” times as designated by NEM. The PROMOTER will ensure
that all persons who enter restricted areas such as the garage and pits as
guests of the PROMOTER or otherwise, sign the standard Release and Waiver of
Liability and Indemnity Agreement and, upon request by NEM, provide copies of
the signed Releases to NEM. PROMOTER is solely responsible and liable for the
actions of security personnel, provided, however, that PROMOTER shall ensure
that all such security personnel will abide by such directions or comply with
such requests as NEM may issue or make from time to time. PROMOTER will permit
any current, valid NASCAR-licensed members, NEM guests, NASCAR guests, and/or
any other persons designated by NEM access to the Facility or portions of the
Facility in accordance with the type of credential issued to them by NEM.
Pursuant to any exploitation of Live Transmission Rights or Ancillary Rights,
NEM shall administer and coordinate Event access for all non-news media, but may
assign such responsibility to a NASCAR Rights Affiliate(s).

14.    Business Responsibilities Relating to Promotion. PROMOTER shall perform
all obligations imposed on it by this Agreement, including all obligations to
provide cooperation, tickets, passes, services and support equipment set forth
in Section 11 of this Agreement, at its own expense, without contribution by NEM
or NASCAR. PROMOTER assumes and will perform all business responsibilities in
connection with the promotion of each Event (except as otherwise provided by
this Agreement), including without limitation business organization, promotional
activities, management, general business affairs, ticket sales, Facility
operation and press accommodations.

 

Page 13 of 27



--------------------------------------------------------------------------------

15.    Other Track Activities. PROMOTER shall not schedule or permit any private
race car practice or test runs at the Facility for the seven (7) calendar days
immediately preceding the first day of official practice for each Event without
prior written approval by NEM. At all times during the calendar year of an
Event, PROMOTER agrees to adhere to all terms and conditions of all NASCAR
Testing Policies, as they may be amended from time to time. PROMOTER shall be
given a copy of all applicable Testing Policies in place as of the Effective
Date of this Agreement, and shall be provided upon their release with any
updates that occur during the Term. PROMOTER shall not schedule or permit any
other entertainment activities at the Facility during any Event without prior
written approval by NEM. PROMOTER shall notify NEM at least thirty (30) calendar
days prior to each Event of its intention to conduct or permit any such
activities. NEM may at its discretion grant its approval with or without
condition, but it shall not unreasonably withhold or condition its approval.
Except with respect to scheduling as set forth herein, NEM shall have no
responsibility or liability with respect to such activities, and PROMOTER shall
be solely responsible and liable for such activities. The entertainment
activities covered by this Section include without limitation other motorsports
events, thrill shows, live performances and/or helicopter rides. In recognition
of the importance and stature of the Event and the Series, the financial
significance of agreements with NASCAR Rights Affiliates, and the sanction
granted under this multi-year Agreement, during the Term of this Agreement
PROMOTER covenants not to promote, host, conduct or stage, nor allow any third
party(s) to promote, host, conduct or stage, a stock car racing event at the
Facility that attempts to duplicate, emulate, imitate, copy, simulate and/or
mimic the NASCAR Sprint Cup Series; or uses the same or similar race vehicles,
rules, competitors, trademarks, trade dress, and/or “look and feel” of the
NASCAR Sprint Cup Series; or would create confusion in the public; or would in
any way dilute the stature, impact and value of the Event. It is understood that
the breach or threatened breach of the provisions of this Section will
immediately cause irreparable harm to the Series, NASCAR, NEM, NASCAR Rights
Affiliates and others and that any remedy at law for such breach will be
inadequate. Accordingly, in addition to any other remedy that NASCAR, NEM,
NASCAR Rights Affiliates and others may have, it shall be entitled to temporary,
preliminary and permanent injunction or other equitable relief restraining any
breach or threatened breach, without any bond or other security being required
and without the necessity of showing actual damages. If, despite the harm that
would be incurred by NASCAR, NEM, NASCAR Rights Affiliates and others, any court
construes any of the covenants in this Section to be too broad, the court shall
have the authority to reduce the duration, geographic area or scope of
prohibited activities to the extent necessary so that the provision is
enforceable (and the provision, as reduced, shall then be enforced). In
addition, without in any way limiting the foregoing or in any way limiting NEM’s
and/or NASCAR’s other options and remedies under Section 34, NEM may determine
any and all dilutive financial effects on Live Transmission Income and Ancillary
Rights Income for the Event and for the Series for such a breach or threatened
breach and deduct that amount from any payments due to PROMOTER under this
Agreement.

OFFICIAL ENTRY BLANK AND AWARDS

16.    Preparation and Publication of Official Entry Blank. NEM shall compose,
print, publish and distribute the Official Entry Blank (“OEB”) for each Event.
The OEB shall be the sole official statement as to the date, place, schedule and
length of each Event, the eligibility requirements for Competitors, and monetary
and non-monetary awards. PROMOTER shall not publish an official or unofficial
entry blank or supplement, or any other form setting forth monetary or
non-monetary awards, without prior written approval from NEM. PROMOTER shall not
advertise or otherwise disseminate any information as to monetary or
non-monetary awards for any Event other than those specified in the OEB or
NEM-approved supplement for that Event. If PROMOTER engages in such publication,
advertising or dissemination, PROMOTER shall hold NEM and NASCAR harmless for
any and all loss, expense or damage arising out of such activity, and NEM at its
option may also terminate the sanction granted by this Agreement and/or pursue
any other remedies against PROMOTER.

17.    Additional Awards.

 

  a) If PROMOTER contracts for Additional Awards, then, subject to the
provisions of Section 16, NEM may publish and distribute a supplement to an OEB
posting the Additional Award(s).

 

  b)

PROMOTER shall submit to NEM, no later than sixty (60) calendar days prior to
the date of each Event, a list of any and all proposed Additional Awards for
that Event. PROMOTER shall obtain NEM’s written consent prior to contracting for
any Additional Award. NEM may reject a proposed Additional Award in its
entirety, require different terms for the proposed Additional

 

Page 14 of 27



--------------------------------------------------------------------------------

  Award, or require a reallocation of the distribution of such an award among
Competitors, if in NEM’s sole judgment the proposed award will not advance the
nature of the competition, will have an adverse impact on that Event, or will be
detrimental to the sport of automobile racing, NEM, NASCAR, any sponsors of that
Event, or any sponsors of the NASCAR Sprint Cup Series. PROMOTER assumes full
responsibility for, and will indemnify NEM and NASCAR against, any loss, expense
or damage incurred as a result of NEM’s determination with respect to any
proposed award arranged by or through PROMOTER. All Additional Awards are
subject to independent verification by NEM.

18.    Unauthorized Awards. PROMOTER shall not offer an award of any kind, at
any Event or any other NEM-sanctioned event, or any other non-NEM sanctioned
event, which in any way utilizes or relies upon the points system, money
standings, or any other NEM-sanctioned race related results, without NEM’s prior
written approval. If PROMOTER offers such an award without NEM’s prior written
approval, NEM may terminate the sanction granted by this Agreement and/or seek
to prohibit or enjoin PROMOTER from offering such an award and/or pursue any
other remedies available to it. If such an award is offered by a third party
without NEM’s prior written approval, PROMOTER shall cooperate with NEM to
prohibit or enjoin the third party from offering such an award. Cooperation by
PROMOTER shall include, but is not limited to, the assignment of PROMOTER’s
rights to enjoin the third party. If PROMOTER, in NEM’s sole judgment, fails to
cooperate fully with NEM to prohibit or enjoin such an award, NEM at its option
may terminate the sanction granted by this Agreement and/or pursue any other
remedies available to it.

PROMOTER’S FINANCIAL AND INSURANCE OBLIGATIONS

19.    NEM Event Fee. For each Event, PROMOTER shall pay to Awards & Achievement
Bureau, Inc., a Florida Corporation, acting as Paying Agent by wire transfer of
funds (but not by ACH or other fund transfer methods), an amount equal to the
NEM Event Fee for that Event set forth in Exhibit 1 to this Agreement, plus any
other monies due NEM for that Event pursuant to this Agreement, unless otherwise
directed by NEM in writing. Time is of the essence. If said monies and fees are
not paid in the manner required and by the Payment Date for that Event specified
in Exhibit 1 to this Agreement, NEM at its option may (a) terminate the sanction
granted by this Agreement, (b) enforce collection of said monies and fees by
suit or legal action, and/or (c) pursue any other remedies available to it. NEM
shall provide wiring instructions to PROMOTER prior to each Payment Date. For
each Event, NEM shall cause Paying Agent to: i) send to Competitors payments
representing the drivers’ purses, awards and certain other monies to be paid in
accordance with the Official Entry Blank for that Event, net of any withholding
of applicable taxes, as directed by NEM; ii) retain any and all unpaid prize
money, if applicable, for distribution in programs designed for the benefit of
Competitors, as NEM may determine from time to time, and; iii) withhold and
remit applicable taxes to applicable taxing authorities. Prior to each Event,
PROMOTER shall assist NEM in identifying any and all local and/or state income
taxing authorities which must be satisfied by Paying Agent relative to this
Section. The Paying Agent shall withhold taxes and such collected taxes shall be
paid by the Paying Agent to the appropriate taxing authorities as identified.
The Paying Agent’s obligation to make payments under this Section shall at all
times be conditioned upon the PROMOTER’s wire transfer of each NEM Event Fee in
strict accordance with this Agreement, and nothing shall be construed to require
the Paying Agent or NEM or NASCAR to advance its own funds for any purpose. All
payments by all parties described in this Section shall be made in lawful money
of the United States of America, unless otherwise specified herein.

20.    Insurance.

 

  a)

Event Insurance. PROMOTER shall obtain and maintain comprehensive general
liability insurance that is acceptable to NEM for each Event from an insurance
company that is acceptable to NEM for (i) spectator injury and property damage
and (ii) participant legal liability, product liability and advertising
liability with a minimum combined single limit equal to but not less than Fifty
Million Dollars ($50,000,000.00) per occurrence, and medical malpractice
liability insurance of not less than One Million Dollars ($1,000,000.00) (unless
NEM approves a lesser limit in writing prior to the Event). NEM may require that
PROMOTER obtain such insurance in greater amount or scope by providing notice to
PROMOTER at least one hundred twenty (120) calendar days prior to the date of an
Event. PROMOTER shall deliver to NEM at Daytona Beach, Florida no later than
each respective Notification Date set forth in Exhibit 1 to this Agreement, a
certified

 

Page 15 of 27



--------------------------------------------------------------------------------

  true copy of all public liability insurance policies in force for each
corresponding Event by submitting the documents to: NASCAR-NEM@certfocus.com. In
all such policies and in all other liability policies obtained and maintained by
PROMOTER and PROMOTER’s parent and affiliated company(ies), including without
limitation all umbrella and excess liability policies, the following will be
named as insured or additional insured: NASCAR Event Management, Inc., National
Association for Stock Car Auto Racing, Inc., CL Bureau, Inc., Awards and
Achievement Bureau, Inc., Motorsports Charities, Inc., and each of their
shareholders, directors, officers, employees, agents, Officials, members, parent
and subsidiaries; all NASCAR Rights Affiliates; all Competitors; car sponsors;
car owners, all sponsors for the Event or the series of which the Event is a
part; Toyota Motor Sales, USA, Ford Motor Company, ACCUS-FIA, and all third
parties with whom NASCAR, NEM, or a NASCAR Rights Affiliate(s) has contracted
with respect to the exploitation of Live Transmission Rights and Ancillary
Rights. All policies shall be primary regardless of insurance carried by NEM,
NASCAR or other additional insureds, and contain a cross liability endorsement
acceptable to NEM. If (a) PROMOTER fails to deliver such policies to NEM by each
Notification Date, (b) the policies are not acceptable to NEM, or (c) PROMOTER
fails to maintain such policies with the required minimum coverage throughout
each Event, NEM at its option but at PROMOTER’s expense may obtain the required
insurance from an acceptable insurance company or NEM may terminate the sanction
granted by this Agreement immediately and without notice to PROMOTER and/or
pursue any other remedies available to it. NEM reserves the right, on an annual
basis, to amend these insurance requirements due to significant changes in the
insurance industry and/or regulations and will provide as much notice to
PROMOTER as reasonably possible.

 

  b) Broadcast Insurance. NEM shall require the Entity providing the Live
Transmission to maintain statutory and workers’ compensation coverages for each
Event. NEM shall require the Entity providing the Live Transmission to name
PROMOTER and NEM as additional insureds on its broadcast and comprehensive
general liability policies. These policies shall have a limit of at least One
Million Dollars ($1 million) per occurrence and Two Million Dollars ($2 million)
annual aggregate.

 

  c) NASCAR Insurance Plan. The NASCAR insurance plan (participant/accident
coverage in place for NASCAR-licensed Competitors in NEM-sanctioned racing) is
not applicable to and does not provide coverage for Competitors, whether
NASCAR-licensed or not, in any non-NEM-sanctioned racing or other activities at
the Facility during any Event that are not expressly listed in this Agreement or
in a fully executed NEM sanction agreement pertaining to another NASCAR series
running during the same Event.

ADVERTISING AND USE OF MARKS

21.    Cross Trademark Licenses.

 

  a) Grant of License by NEM. NEM hereby grants to PROMOTER a non-transferable,
non-exclusive, royalty-free license to use, strictly in accordance with the
terms of this Agreement, the NASCAR and NASCAR Sprint Cup Series marks listed on
Exhibit 3 to this Agreement (collectively, the “NASCAR Marks”), as they may be
amended, added, and/or deleted from time to time, in connection with the
publicity, promotion and advertising of each applicable Event. This license
shall terminate upon the expiration or termination of the sanction granted by
this Agreement.

 

Page 16 of 27



--------------------------------------------------------------------------------

  i) Terms and Conditions of Use. PROMOTER shall display the official NASCAR
logo, the official NASCAR Sprint Cup Series logo and the phrase “NASCAR Sprint
Cup Series Championship Event” (collectively, the “Official Logos”) in all
publicity, advertising, tickets and promotion relating to each Event, in
accordance with subsection 11.u) of this Agreement. The number and specific
location of such displays and the color and size of the Official Logos shall be
subject to NEM’s approval, and PROMOTER shall abide by and comply with all
determinations and directives of NEM with respect to such matters. NEM may
disapprove and prohibit PROMOTER’s actual or intended use of the NASCAR Marks in
any location, media or publication if NEM determines that such use is or will be
detrimental to NEM, NASCAR, to an Event, to the series of which each Event is a
part, or to the sport.

 

  ii) Limited Authorization. This license does not authorize PROMOTER to use the
NASCAR Marks in its corporate business or firm name and title nor to use or
permit the use of the marks other than in accordance with the terms and
conditions of this Agreement.

 

  iii) Indemnity. NEM hereby agrees to indemnify PROMOTER from any claims or
loss arising out of PROMOTER’s use of the NASCAR Marks in accordance with the
terms and conditions of this Agreement.

 

  iv) Structure of the NASCAR Sprint Cup Series Championship and Related
Terminology. NEM, at its sole discretion, will determine both the overall and
event-specific structure of the NASCAR Sprint Cup Series each year. This
includes, but is not limited to, the structure and make-up of specific portions
of the racing season (i.e.; “Chase for the NASCAR Sprint Cup”); the NASCAR
marketing calendar for industry-wide initiatives (i.e.; “NASCAR Race to the
Green”; “NASCAR Day”, etc.); Series-related pre-season, season, and post-season
events (i.e.; “NASCAR Sprint Cup Series Awards”); any adjustments to the annual
Calendar as outlined in this Agreement; and other structural and promotional
elements related to the conduct of and for the benefit of the Series as a whole.
Irrespective of where each Event falls within each overall or specific segment
of an annual Calendar or calendar of Series-related events, Promoter will at all
times use the correct branding terminology, as determined by NEM, when referring
to the above. The foregoing does not limit the PROMOTER’s ability to sell Event
entitlement, or the entitlement of competition elements such as time trials or
practice runs, or to use the name of the Entitlement Sponsor in connection with
an Event, subject to NEM approval as outlined in this Agreement.

 

  b) Grant of License by PROMOTER. PROMOTER hereby grants to NEM and NASCAR a
non-transferable, non-exclusive, royalty-free license to use and sublicense,
strictly in accordance with this Agreement, PROMOTER’s Marks listed on Exhibit 4
to this Agreement (collectively, the “PROMOTER’s Marks”) in connection with
publicity, promotion and advertising of each Event and the NASCAR Sprint Cup
Series, the publicity, promotion and advertising of the NASCAR Hall of Fame, and
the exploitation of Live Transmission Rights and Ancillary Rights. This license
shall be perpetual with respect to the exploitation of Live Transmission Rights
and Ancillary Rights and the publicity, promotion and advertising of the NASCAR
Hall of Fame; with respect to all other rights, this license shall terminate
upon the expiration or termination of the sanction granted by this Agreement.

 

  i) Terms and Conditions of Use. NEM and NASCAR shall have the right to use and
sublicense PROMOTER’s Marks in connection with publicity, promotion or
advertising of each Event and the NASCAR Sprint Cup Series, and the exploitation
of Live Transmission Rights and Ancillary Rights, provided, however, that NEM or
NASCAR shall not, without the prior written consent of PROMOTER, use or
sublicense the use of PROMOTER’s Marks on the branding of any retail package
product, unless otherwise expressly permitted in this Agreement.

 

  ii) Limited Authorization. This license does not authorize NEM or NASCAR to
use PROMOTER’s Marks in its corporate business or firm name and title nor to use
or permit the use of PROMOTER’s Marks other than in accordance with the terms
and conditions of this Agreement.

 

Page 17 of 27



--------------------------------------------------------------------------------

  iii) Indemnity. PROMOTER hereby agrees to indemnify NEM and NASCAR from any
claims or loss arising out of NEM’s or NASCAR’s use of PROMOTER’s Marks in
accordance with the terms and conditions of this Agreement.

22.    Limited Assignment of Certain Other Rights. Solely to the extent that any
other person or entity grants to NASCAR rights to use and sublicense their
name(s), picture(s), likeness(es) or performance(s) in connection with an Event,
and NASCAR has sublicensed these rights to NEM, NEM hereby grants to PROMOTER a
non-exclusive sublicense to use such name(s), picture(s), likeness(es) or
performance(s) for the purpose of publicizing, promoting or advertising that
Event, but not for the purpose of exploiting Live Transmission Rights or
Ancillary Rights. Notwithstanding the foregoing, NEM may disapprove and prohibit
PROMOTER’s actual or intended use of such name, picture, likeness or performance
if NEM determines that such use is or will be detrimental to NEM, to NASCAR, to
an Event, to the Series of which that Event is a part, or to the sport. PROMOTER
understands and acknowledges that, as of the Effective Date of this Agreement,
such rights are normally granted to NASCAR on an annual basis and are normally
applicable only to that calendar year.

23.    Misrepresentations. PROMOTER shall make no misrepresentations of fact in
connection with publicizing, promoting or advertising any Event. If such a
misrepresentation is made (a) PROMOTER shall promptly correct the
misrepresentation through a subsequent PROMOTER publication, (b) NEM may correct
the misrepresentation itself through an NEM publication or through an agent at
PROMOTER’s expense, (c) NEM may terminate the sanction granted by this
Agreement, and/or (d) NEM may pursue any other remedies available to it.

24.    Cooperation with Sponsors. PROMOTER acknowledges that each Event is part
of the NASCAR Sprint Cup Series for that year. PROMOTER shall cooperate fully
with NEM, with the series sponsor(s), and with any other company that has
contracted with NASCAR to sponsor awards or programs (including without
limitation the Coors Light Pole Award or the Sunoco Rookie-of-the-Year Award or
successor awards and programs) that are based in whole or in part on a
Competitor’s performance in an Event or over a number of NASCAR Sprint Cup
Series events, in connection with those sponsors’ activities, if any, during
each Event. PROMOTER, on its own and at the request of NEM, will use its best
efforts to feature such sponsors prominently in all of PROMOTER’s advertising,
publicity and promotion in connection with each Event, and no competitor of such
a sponsor shall be featured therein as prominently as such sponsor. PROMOTER
shall take no action that, in NEM’s sole determination, will jeopardize the
maintenance or continuation of such sponsorships. In the event that the Series
title sponsorship or official fuel supplier changes after the Effective Date of
this Agreement and prior to the conclusion of an Event, PROMOTER will not renew,
extend or enter into any new agreement with any sponsor that represents a
conflict with the new Series sponsor or official fuel supplier during any Event.
The determination of what constitutes a conflict shall be at NEM’s sole
discretion. Subject to the provisions below, PROMOTER will use its best efforts
to resolve all existing sponsor conflicts, if any, relative to these categories
in an expeditious manner. PROMOTER will maintain an inventory of at-track and
Event-related benefits provided by the PROMOTER to the current Series sponsor
for the availability of a new Series sponsor for acquisition as part of an Event
Placement Package (“EPP”), with such prices or consideration to be at fair
market value. In the event that the new Series sponsor does not acquire an EPP,
then PROMOTER shall still be required to deliver those assets and benefits
provided in Section 11(u) and 21 of this Agreement; provided however if the new
Series sponsor does not enter into an EPP with PROMOTER, and notwithstanding
anything to the contrary herein, the Series Sponsorship Category shall then be
deemed non-exclusive and PROMOTER shall be able to sell at track and other
promotional inventory to a sponsor which conflicts with the Series Sponsorship
Category, and such sales shall not be deemed a breach of the Sanction Agreement.
PROMOTER will maintain the full inventory of at-track and Event-related benefits
provided by the PROMOTER to the current official fuel supplier for the
availability of a new official fuel supplier, provided that the new official
fuel supplier shall enter into a licensing agreement with the PROMOTER with
respect to such rights. PROMOTER shall permit the use of the PROMOTER’s Marks by
the new Series sponsor and by the new official fuel supplier for the purposes of
reporting, promoting, publicizing, and advertising each Event, the Series,
and/or the new Series sponsor’s or new official fuel supplier’s product/service
affiliation with the Events and/or the Series.

 

Page 18 of 27



--------------------------------------------------------------------------------

  a.) New Series Entitlement Sponsor for NASCAR Cup Series

 

  i.) NEM and PROMOTER both acknowledge that the Sprint entitlement for the
NASCAR Cup Series is scheduled to expire at the end of the 2016 season. NASCAR
shall notify PROMOTER of the new Series entitlement sponsor(s) as soon as
reasonably possible. NASCAR shall use good faith efforts to encourage new Series
entitlement sponsor(s) to negotiate with PROMOTER for at-Facility activation
(e.g. EPPs). The decision regarding at-Facility activation and the consideration
therefore shall rest solely with the new Series sponsor(s). PROMOTER will act in
good faith to enter into agreement(s) with the new Series sponsor(s), including
but not limited to promotion, signage, hospitality, suite, etc., however failure
to reach agreement(s) shall in no way relieve PROMOTER of its obligation to
provide all rights granted to a Series sponsor(s) under this Agreement.

 

  ii.) In the event NEM should provide notice of a change in Series sponsor or
official fuel supplier, PROMOTER shall without delay, condition, or objection:
(i) fully cooperate with and support NASCAR, NEM, and the NASCAR Rights
Affiliate(s), as applicable, in effecting such change as may be requested by
NASCAR or NEM; (ii) fully accommodate and be subject to any new rules or other
requirements resulting from or arising from or otherwise related to such change;
(iii) continue to otherwise comply with the terms and conditions of this
Agreement without interruption, delay, or otherwise taking into consideration
such change, and (iv) use the new name and related logos or marks in all
communications, advertising, publicity and promotion relating to each applicable
subsequent Event. PROMOTER will use best efforts to enter into an agreement with
the new Series sponsor(s) to implement any sponsor related activation or
branding. PROMOTER further agrees that the definition of “Official Logo” and
other similarly affected definitions and references in this Agreement as a
result of such change to the name or sponsor of the Series as contemplated above
shall accordingly be deemed similarly changed to take into consideration any
such change to the name or sponsor of the Series as contemplated above, and
PROMOTER shall thereafter comply with all provisions of this Agreement, taking
into consideration such deemed changes to such definitions and references. NEM
or NASCAR shall not be liable under this Agreement to the PROMOTER or any third
party for any consequential, incidental, indirect, loss of revenues or profits
due to such re-branding of the Series.

25.    Approval of Advertising and Sponsors. It is imperative that NEM events
and industry sponsors reflect of the image of NASCAR as one of the world’s most
successful and exciting sports entertainment properties and that fans feel
comfortable and welcome attending or watching NEM events. Therefore, NEM
reserves the right to approve or disapprove any advertising, sponsorship or
similar agreement in connection with any Event. PROMOTER must submit to NEM for
NEM’s reasonable pre-approval any and all Entitlement Sponsors. NEM shall be
required to keep the identity of any such prospective Entitlement Sponsor
prospect strictly confidential at all times, sharing the identity of any such
prospective Entitlement Sponsor only with NEM or NASCAR personnel directly
involved with the approval process, and provide such approval or disapproval in
writing within three (3) business day after receipt by NEM of the submission by
PROMOTER to NEM. NEM’s failure to respond shall be deemed an approval. PROMOTER
shall make such submission in a timely fashion to NEM per Section 44, but not
later than thirty (30) days prior to an Event unless PROMOTER’s agreement with
such sponsor is only consummated within that time window. NEM confirms that only
internal NEM or NASCAR personnel will be involved in the process of making the
approval or disapproval determination. NEM’s approval shall not be unreasonably
conditioned, delayed or withheld, and NEM further agrees that it will disapprove
of a prospective Entitlement Sponsor only if such prospective Entitlement
Sponsor’s brand has been tarnished by, controversy, crisis or circumstance such
that its association with the Event or Events would damage the NASCAR brand or
the image of the sport, or the Entitlement Sponsor’s brand would violate the
network’s broadcast standards and practices or if, because, prospective
sponsor’s brand has been tarnished by, controversy, crisis or circumstance it
would damage the network’s ability to sell advertising for the live Event
transmission(s).

Previously approved sponsors shall continue to be deemed approved, unless, in
NEM’s sole reasonable discretion, the Entitlement Sponsor’s brand has become
tarnished by, controversy, crisis or circumstance such that its association with
an Event would damage the NASCAR brand or the image of the sport, or the
continued use of the Entitlement Sponsor’s brand would violate the network’s
broadcast standards and practices or if, because the existing sponsor’s brand
has now become tarnished by, controversy, crisis or circumstance it would now
damage the network’s ability to sell advertising for the live Event
transmission(s).

 

Page 19 of 27



--------------------------------------------------------------------------------

NEM will work with all affected parties to mitigate the impact of a revocation
of a previously approved Entitlement Sponsor including but not limited to,
considering a modified sponsorship, considering the substitution of another
brand owned by the Entitlement Sponsor, reconsidering the sponsorship at a time
when the Entitlement Sponsor brand image has recovered or no longer violates the
broadcaster’s standards and practices or damages their ability to sell
advertising for the live Event transmission(s).

The parties acknowledge that sponsorship is an important part of the sport. If
PROMOTER believes a prospective or previously approved Entitlement Sponsor was
denied or disapproved in error, PROMOTER may request reconsideration within
three (3) business days of denial of an Entitlement Sponsor. A committee
comprised of the Vice Chairman of NASCAR, the Executive Vice President and Chief
Racing Development Officer and at least one other NASCAR Vice President or
Senior Vice President shall review the prospective sponsorship and within three
(3) additional business days in good faith reconsider whether the sponsorship is
acceptable or whether with some reasonable modification the sponsorship could be
rendered acceptable. However, NASCAR’s determination, upon reconsideration,
shall be final and in its sole reasonable discretion not to be unreasonably
conditioned, delayed or withheld.

PROMOTER acknowledges that the sale or use, for advertising purposes, of space
at the Facility or in any publications distributed in connection with an Event
is an action that could have an impact upon the existing sponsorships described
in Section 24 above, or on third parties who have entered into contracts or
other agreements with NEM, NASCAR or NASCAR Rights Affiliates with respect to
Live Transmission Rights or Ancillary Rights. PROMOTER shall seek written
approval by NEM prior to such sale to or use by competitors of such sponsors or
third parties, which NEM may provide or withhold in its sole discretion.

In addition to the foregoing, PROMOTER and NEM shall endeavor to protect the
images and brands of NASCAR, PROMOTER and the broadcast network partner during
each Event. This includes without limitation using commercially reasonable
efforts to ensure the removal of any images or content which are defamatory,
obscene, or which NEM determines to be prejudicial or offensive to the general
public under contemporary community standards, including but not limited to
material that the broadcast network partner in good faith determines is
inappropriate for exhibition to the viewing audience. PROMOTER shall use
commercially reasonable efforts to ensure that the Event, including the public
attending the Event and any others within the confines of the racetrack itself,
complies with the foregoing as well as any other reasonable requests of NEM.
Without limiting the foregoing, this includes flags, banners, and/or signs that
display symbols, slogans, language or imagery which NEM, in good faith, deems to
be inappropriate.

26.    National Program Package. PROMOTER shall participate in the NASCAR
National Program Ad Package, including the rules and regulations relating
thereto, if offered.

27.    Strategy to Continue to Elevate the Events. As stated in the Recitals,
PROMOTER and NEM are desirous of continuing to enhance and elevate the stature
of the Series, as well as the individual events that are a part of the Series.
Among other things, this includes how the Series is presented at each event, how
events are perceived by fans and stakeholders, and how events individually and
collectively measure up against comparable world-class sports events.

 

  a. Event Standards. Accordingly, beginning as soon as feasible after the
execution of this Agreement, PROMOTER and NEM will work together to develop an
agreed-upon strategy to continue to elevate the Events under this Agreement
during the Term including, but not limited to:

 

  a) Establishing Series-wide and Event-specific criteria relative to:

 

  i) the spectator fan experience;

 

  ii) those portions of the events experienced by remote viewers;

 

  iii) the promotion of the events;

 

  iv) and the stature of the events;

 

  b) Establishing quantifiable processes for benchmarking and gauging the
progress, success and compliance with the criteria;

 

  c) Reviewing and updating the criteria on a routine basis, and as needed;

 

  d) Determining appropriate methods for rectifying any shortfalls or
deficiencies.

 

Page 20 of 27



--------------------------------------------------------------------------------

Among other things, timely development of and PROMOTER conformance with the
agreed-upon strategy will be a consideration regarding possible future sanctions
after the Term.

 

  b. Promoters Council. To help develop standards, strategies and tactics that
enhance and elevate the stature of the Series, NEM will facilitate the creation
of a Promoters Council which will meet periodically each year. Whether or not
PROMOTER is selected to serve on the Promoters Council in one or more years
during the Term, NEM nonetheless welcomes PROMOTER’s input on Series
enhancements every year during the Term

TRANSMISSION RIGHTS

28.    Ownership of Live Transmission Rights and Ancillary Rights. PROMOTER
acknowledges that NASCAR, exclusively and in perpetuity owns the Live
Transmission Rights and Ancillary Rights with respect to the Competitions. In
addition, to the extent not already owned by NASCAR, PROMOTER hereby assigns to
NEM exclusively and in perpetuity any and all rights to transmit, film, tape,
capture, overhear, photograph, collect or record by any means, process, medium
or device, whether or not currently in existence, all images, sounds and data
arising from or during the Events and agrees that NEM shall further assign,
exclusively and in perpetuity, to NASCAR all right, title and interest in and to
the Live Transmission Rights and the Ancillary Rights and any other works,
copyrightable or otherwise, created from the images, sounds and data arising
from or during the Events, and that NASCAR shall be the sole and ultimate owner
thereto. PROMOTER represents and warrants that as of the Effective Date of this
Agreement, it has not granted to any third party the rights granted in the
immediately prior sentence, including but not limited to rights relating to the
Internet or World Wide Web, unless otherwise expressly disclosed in writing to
NEM prior to the Effective Date of this Agreement. PROMOTER shall take all steps
reasonably necessary, and all steps reasonably requested by NEM, to protect,
perfect or effectuate NASCAR’s ownership or other interest in the rights that
are the subject of this Section. Without limiting the foregoing, PROMOTER will
include (a) the transmission rights language for tickets specified in Exhibit 5
of this Agreement on all Event admission materials including without limitation
tickets, suite passes and credentials, and (b) the transmission rights language
for ticket-related material specified in Exhibit 5 of this Agreement on all
renewal forms, ticket brochures and related material distributed to recipients
of such admission materials. PROMOTER may obtain from NEM or a NASCAR Rights
Affiliate, without charge to the PROMOTER, images, sounds or data that are the
subject of this Section, but only for the purpose of publicity, promotion or
advertising of each Event, and only to the extent determined by NEM to be
reasonably required for such purpose.

29.    Exploitation of Live Transmission Rights and Ancillary Rights. NASCAR
may, but shall not be obligated to, exploit Live Transmission Rights and
Ancillary Rights. If and to the extent NASCAR decides to exploit such rights, it
may form or cause to be formed one or more NASCAR Rights Affiliates and it may
assign some or all of the rights owned by or granted to it pursuant to
Section 28 to the extent determined by NASCAR to be reasonably necessary to
permit such exploitation. NASCAR or such NASCAR Rights Affiliates may further
assign, grant, sell, license, lease or otherwise transfer such rights, either
alone or in combination with other similar rights, combine Live Transmission
Rights and Ancillary Rights with other similar rights obtained from other
promoters, Competitors, sponsors, NEM, transmitters, broadcasters or other third
parties, enter into agreements of any kind with respect to any part or all of
such rights, including without limitation agreements with or between NASCAR and
other NASCAR Rights Affiliates, PROMOTER, or third parties, and generally take
such action as they may determine to be appropriate. Subject only to the
obligation imposed on NASCAR by the immediately succeeding sentence in this
Section, NASCAR may license, assign, or otherwise transfer rights in or to any
NASCAR Intellectual Property for a commercially reasonable rate to one or more
NASCAR Rights Affiliates, but any income or revenue received or generated by
NASCAR as a result of such a transaction shall be solely for the account of
NASCAR or its assignee and shall not be subject to payment to the PROMOTER or
any other person or entity under the terms of this Agreement. NASCAR shall
license, assign, or otherwise transfer rights in or to any NASCAR Intellectual
Property, without fee, to one or more NASCAR Rights Affiliates to the extent
determined by such Affiliates to be reasonably necessary to permit them to
exploit Live Transmission Rights.

 

Page 21 of 27



--------------------------------------------------------------------------------

  a) Percentage for Live Transmission Income and Ancillary Rights Net Income
before Industry Expenses and After Income Tax Provision. The percentage set
forth in Exhibit 1 for Live Transmission Income and Net Income before Industry
Expenses and after Income Tax Provision was developed by NEM based upon the
assumption that all scheduled NASCAR Sprint Cup Series Events in a given
calendar year will take place and the PROMOTERS of all such Events during that
year will be entitled to their respective percentage allocations. If one or more
PROMOTERS are not entitled to Live Transmission Income and Ancillary Rights Net
Income before Industry Expenses and after Income Tax Provision during that year
with respect to one or more Events pursuant to such PROMOTER’s Sanction
Agreement(s) (for example, because a Competition was not commenced and
officially completed) or if one or more events are added to the schedule for
that calendar year, then this percentage for PROMOTER shall be recalculated by
dividing it by the aggregate of the percentages attributed by NEM to all other
NASCAR Sprint Cup Series events for which PROMOTERS are entitled to Live
Transmission Income and Ancillary Rights Net Income before Industry Expenses and
after Income Tax Provision. PROMOTERS of all such Events will be entitled to
their respective percentage allocations. In all cases, the percentages
attributed by NEM to all NASCAR Sprint Cup Series events in a given calendar
year shall be adjusted pro rata to equal a total of 100%. Notwithstanding the
above, if PROMOTER’s share of Event Transmission Income is reduced due to a
breach of Section 25 regarding Entitlement Sponsors, then the recalculation
described above shall not apply to other Promoters.

30.    Payment of Live Transmission Income. On or before ten (10) business days
after each Event Date listed in Exhibit 1, NEM shall cause the NASCAR Rights
Affiliate(s) engaged in the exploitation of Live Transmission Rights to pay,
twenty-five percent (25%) of Event Transmission Income specific to that Event to
Awards and Achievement Bureau, Inc., acting as Paying Agent, for distribution to
the Competitors as part of the purse for that Event. On or before thirty (30)
calendar days after that Event, NEM shall cause the NASCAR Rights Affiliate(s)
to pay sixty-five percent (65%) of Event Transmission Income specific to that
Event to PROMOTER. Notwithstanding the foregoing:

 

  a) PROMOTER has no right to Event Transmission Income specific to that Event
if the Competition is not commenced and officially completed (as determined in
accordance with the Rule Book).

 

  b) If, for any reason, the Live Transmission Income to be received by NEM or
the NASCAR Rights Affiliate(s) is reduced in whole or in part, or if NEM or the
NASCAR Rights Affiliate(s) becomes obligated to repay any portion of Live
Transmission Income, the NASCAR Rights Affiliate’s obligation to make the
payments otherwise required by this Section shall be reduced by an amount
calculated by multiplying the reduction or repayment by the percentage set forth
in Exhibit 1. If payment of the PROMOTER’s share of Live Transmission Income had
been made to PROMOTER prior to the determination of a reduction in, or an
obligation to repay a portion of, Live Transmission Income, then PROMOTER shall
be obligated to repay NEM or the NASCAR Rights Affiliate(s) a prorated share in
accordance with the percentage set forth in Exhibit 1 within thirty (30)
calendar days after notification by NEM. If, for any reason, receipt of the Live
Transmission Income to be received by NEM or the NASCAR Rights Affiliate(s) is
delayed in whole or in part, the payments stipulated in this Section will
correspondingly be delayed, but only to the extent of the original delay in
receipt.

NASCAR shall receive the NASCAR Television Retention (ten percent (10%) of Event
Transmission Income) for each Event for its own account.

31.    Payment of Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision. NEM will cause the NASCAR Rights Affiliate(s) engaged in
the exploitation of Ancillary Rights to distribute Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision as follows:

 

  a)

Timing. On or before April 30th following the end of the calendar year during
which an Event is held, the NASCAR Rights Affiliate(s) shall determine the total
amount of Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision, if any, earned by it during that calendar year. Within thirty
(30) calendar days after such determination, the NASCAR Rights Affiliate(s)
shall distribute such Ancillary Rights Net Income before Industry Expenses and
after Income Tax Provision (if any) pursuant to the formula set forth in
subsection 31.b) below, provided that any losses from either ancillary rights
category (Primary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision or Secondary Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision) shall carry over from year to year
against the same ancillary category and NEM shall have the right to withhold any
future payments from such category of ancillary rights that would otherwise be
due under this Agreement to recover PROMOTER’s share of such loss.
Notwithstanding the foregoing, PROMOTER has no right to

 

Page 22 of 27



--------------------------------------------------------------------------------

  Event Primary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision or Event Secondary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision if there is an Event of Default
giving rise to the termination of this sanction or the withholding of payments
in accordance with Section 34, or if the Competition is not commenced and
officially completed (as determined in accordance with the Rule Book), unless
the sole reason that an Event is not commenced and officially completed is a
strike, war, declaration of a state of national emergency, or an act of God or
the public enemy or other circumstances beyond the control of PROMOTER.

 

  b) Allocations:

 

  i) Primary Ancillary Rights. The NASCAR Rights Affiliate(s) shall pay:
(i) twenty-five percent (25%) of Primary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision relative to the specific
calendar year to Awards & Achievement Bureau, Inc. for distribution in programs
designed for the benefit of Competitors, as NEM may determine from time to time
and (ii) sixty-five percent (65%) of Event Primary Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision relative to the specific
calendar year to PROMOTER. NASCAR shall receive the remaining ten percent
(10%) of Primary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision relative to the specific calendar year for its own account.

 

  ii) Secondary Ancillary Rights. The NASCAR Rights Affiliate(s) shall pay:
(i) sixty percent (60%) of Secondary Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision relative to the specific calendar year
to Awards & Achievement Bureau, Inc. for distribution in programs designed for
the benefit of Competitors, as NEM may determine from time to time and
(ii) thirty percent (30%) of Event Secondary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision relative to the specific
calendar year to PROMOTER. NASCAR shall receive the remaining ten percent (10%)
of Secondary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision relative to the specific calendar year for its own account.

32.    Maintenance of and Access to Contracts and Other Books and Records. Each
NASCAR Rights Affiliate will maintain for a period of four (4) years from the
date of an Event (a) true and complete copies of any written Live Transmission
Rights Contract relating to that Event and/or any Ancillary Rights Contract
generating Event Primary Ancillary Rights Net Income or Event Secondary
Ancillary Rights Net Income relative to that Event, (b) such books and records
as are commercially reasonable for the purpose of auditing its Live Transmission
Income and Net Ancillary Rights Income before Industry Expenses and after Income
Tax Provision earned during the calendar year in which an Event is held. Each
NASCAR Rights Affiliate will permit PROMOTER or its authorized agent to inspect
and audit any or all such contracts, books and records, wherever they may be
located or at any other mutually agreeable location, but only upon reasonable
notice and at such reasonable times as determined by the NASCAR Rights
Affiliate, and only at the business premises of the NASCAR Rights Affiliate
where they are located, and subject at all times to Section 39 (relating to
confidentiality and proprietary information).

33.    Limitation of Liability. NASCAR and the NASCAR Rights Affiliate(s) shall
be solely responsible for, and shall have complete discretion with respect to,
the manner, extent and timing of any license, assignment, transfer or other use
or exploitation of Live Transmission Rights and Ancillary Rights, either through
independent third parties, NASCAR Rights Affiliate(s) or otherwise. NASCAR, NEM,
and the NASCAR Rights Affiliate(s) shall have no liability to PROMOTER with
respect to such activities or the amount of Live Transmission Income or
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision arising out of or generated by such activities. PROMOTER hereby
promises and covenants not to assert any claim or file any suit or other legal
action against NASCAR, NEM or any NASCAR Rights Affiliate on the ground that it
or they have failed in any way, material or otherwise, to exploit, maximize or
earn profits of any kind or amount with respect to Live Transmission Rights or
Ancillary Rights.

 

Page 23 of 27



--------------------------------------------------------------------------------

GENERAL PROVISIONS

34. Events of Default. For purposes of this Agreement, “Event of Default” means:

 

  a) Failure of PROMOTER to abide by the material provisions of this Agreement
or the Rule Book;

 

  b) Failure of PROMOTER to take such actions, or refrain from taking actions,
as reasonably may be requested by NEM in accordance with this Agreement;

 

  c) Any act, omission or condition expressly described in this Agreement as
giving NEM the right to terminate this Agreement or the sanction granted by this
Agreement;

 

  d) A change, material or otherwise, in the ownership, control or management of
PROMOTER;

 

  e) A statement by PROMOTER that it is not or will not be able to pay its debts
as they become due; an application or agreement by PROMOTER for the appointment
of a receiver or trustee in liquidation; a general assignment by PROMOTER for
the benefit of creditors; the filing by PROMOTER of a voluntary petition in
bankruptcy or a petition seeking reorganization or an arrangement of creditors
under any bankruptcy law; the filing by another person or entity of a petition
under any bankruptcy law that makes PROMOTER a party; or the adjudication of
PROMOTER as bankrupt under any bankruptcy law;

 

  f) Activity by PROMOTER of any kind, including without limitation litigation,
that NEM determines to be detrimental to the sport, to NEM, or to NASCAR.

 

  g) Failure to provide financial guarantees, if required, as follows: if NEM
becomes aware, through any means, of a possible change in the PROMOTER’s affairs
which might reasonably be determined to have a material adverse effect on the
organization or conduct of one or more Events including, but not limited to, the
withdrawal or reduction of major Event sponsorship(s), delinquencies or defaults
by PROMOTER in payments to NEM or other entities, litigation relative to one or
more Events, PROMOTER or the Facility, failure of PROMOTER to perform under
similar agreements with NEM or third parties for other events, and so on, then
NEM may require PROMOTER to take whatever action that NEM determines is
necessary to insure the successful organization and conduct of one or more
Events. Such action may include, but is not limited to, posting a bond,
providing an irrevocable letter of credit, and/or providing a financial
instrument or mechanism sufficient to guarantee, in NEM’s reasonable discretion,
that all financial obligations of the PROMOTER relative to one or more Events
can be met.

 

  h) Any act, omission or condition expressly described in this Agreement as an
Event of Default.

If there is an Event of Default, at its option NEM may demand that PROMOTER cure
any failure or breach giving rise to the Event of Default or terminate this
Agreement or the sanction granted by this Agreement, and/or NEM may withhold
from any payments due to PROMOTER under this Agreement an amount reasonably
calculated to hold harmless NASCAR, NEM, NASCAR Rights Affiliate(s), sponsors,
Competitors, Officials, persons or entities contracting with NASCAR, NEM or
NASCAR Rights Affiliate(s), with respect to Live Transmission Rights or
Ancillary Rights, and other persons or entities involved in one or more Events,
from any loss resulting from the Event of Default. NEM’s determination as to
such amount is binding on PROMOTER. NEM shall notify PROMOTER in writing of its
decision to terminate and/or to withhold payments. If this Agreement or the
sanction granted by this Agreement is terminated, such termination shall be
effective as of the date the notice was sent by NEM or at such later date as may
be specified by NEM in the notice. PROMOTER shall promptly comply with all
monetary obligations that have accrued as of the effective date of termination,
and all other terms and conditions of this Agreement shall survive such
termination. Nothing in this Section shall be construed to limit NEM’s or
NASCAR’s other rights or remedies, or to preclude NEM or NASCAR from enforcing
such rights or pursuing such remedies to the fullest extent possible.

35. Assignment. A party may not assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other party,
except as otherwise permitted by this Agreement.

 

Page 24 of 27



--------------------------------------------------------------------------------

36.    Determinations by NEM. Except where expressly stated otherwise, whenever
this Agreement provides or permits NEM to make a determination regarding a
matter, NEM may make such determination in its sole judgment and discretion, and
such determination may not be challenged, amended, voided or nullified on the
ground that it was incorrect or unreasonable.

37.    Limited Application. This Agreement and the sanction granted herein
relate solely to the Events and the dates set forth in Exhibit 1 to this
Agreement or, if applicable, to one or more Event dates adjusted or postponed by
NEM in accordance with this Agreement. Nothing in this Agreement, or in the
course of dealing between the parties, will be construed to require PROMOTER or
NEM to enter into a sanction agreement or to issue a sanction for one or more
Events or any other event in the future.

38.    Disclaimer of Warranty. NEM (on behalf of itself, NASCAR, and each and
every NASCAR Rights Affiliate, whether existing now or created hereafter) does
not warrant, either expressly or by implication, nor is it responsible for, the
financial or other success of any Event, the number or identity of sponsors, the
number or identity of vehicles or Competitors participating in any Event, the
adequacy of the services it provides, the suitability of the Facility for an
Event, the safety of the public, the Competitors or any other person entering
the Facility in connection with an Event, the financial return from the
exploitation of Live Transmission Rights or Ancillary Rights, or any other
matter not expressly agreed to or warranted by NEM herein.

39.    Proprietary Information; Confidentiality. PROMOTER acknowledges that
(i) this Agreement, (ii) any technical, business or financial information or
documents used, provided or disclosed by NEM or any NASCAR Rights Affiliate in
connection therewith or pursuant thereto, (iii) customer lists of any kind or
nature used, provided or disclosed by NEM or any NASCAR Rights Affiliate,
(iv) the manner in which NEM or any NASCAR Rights Affiliate engages in the
exploitation of Live Transmission Rights or Ancillary Rights, (v) the manner in
which NEM conducts and controls the Competitions, (vi) the manner in which NEM
promotes the Events, the series of which an Event is a part, and the sport of
stock car racing in general, and (vii) the manner in which NASCAR and/or NEM
forms, promotes and maintains relationships with sponsors, Competitors,
Officials, other promoters, fans and other third parties involved in an Event
(collectively “NEM Proprietary Information”), constitutes information that is
proprietary to NASCAR, NEM and/or the NASCAR Rights Affiliate(s) and may not be
used by PROMOTER except in connection with the performance of PROMOTER’s duties
under this Agreement. Except for that purpose, PROMOTER shall at all times and
forever maintain NEM Proprietary Information in a confidential manner and shall
not disclose it or use it on behalf of itself or any third party unless it is in
the public domain as a result of an act or omission caused by a person or entity
other than PROMOTER. PROMOTER acknowledges that any unauthorized use or
disclosure of NEM Proprietary Information that is in violation of this Section,
or other violation or threatened violation of this Section, could cause
irreparable damage to NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) and,
therefore, that NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) shall be
entitled to an injunction prohibiting PROMOTER or any related party from
engaging in such violation and to attorney’s fees and costs for having to bring
any action to enforce this Section.

40.    No Joint Venture. Nothing in this Agreement will be construed to place
NASCAR, NEM, or NASCAR Rights Affiliate(s) in the relationship of a partner or
joint venturer with PROMOTER. Neither party may, or has power to, obligate or
bind the other party in any manner other than as provided expressly in this
Agreement.

41.    Indemnification; Repayment. PROMOTER shall indemnify and hold NASCAR, NEM
and all NASCAR Rights Affiliates and NEM additional insureds (as specified in
subsection 20.a.) harmless from any and all claims, allegations, demands,
obligations, suits, actions, causes of action, proceedings, rights, damages, and
costs of any nature arising out of each Event or this Agreement, unless such
claim, allegation, demand, obligation, suit, action, cause of action,
proceeding, right, damage or cost arises solely out of the negligent act or
negligent omission of NASCAR, NEM, or any NASCAR Rights Affiliate or any NEM
additional insureds. With respect to any matter falling within the scope of
PROMOTER’s obligation to defend and hold NASCAR, NEM, NEM additional insureds
and the NASCAR Rights Affiliates harmless, NASCAR, NEM and the NASCAR Rights
Affiliate and NEM additional insureds shall be entitled to select counsel to
represent it in such matter at PROMOTER’s expense, and that counsel’s duties and
obligations in all respects shall be solely to NASCAR, NEM, and to the NASCAR
Rights Affiliate(s) and to the NEM additional insureds.

42.    Recovery of Attorney’s Fees. In the event of litigation arising out of
the enforcement of this Agreement or its terms and conditions, attorney’s fees
and costs shall be awarded to the prevailing party.

 

Page 25 of 27



--------------------------------------------------------------------------------

43.    Representation Regarding Ownership of Facility. PROMOTER represents and
warrants that, during the calendar years in which the Events are conducted and
at all other times material to this Agreement, with respect to the Facility and
the material assets thereof, either it holds, and will hold at all times
relevant to each Event: (i) good and marketable title; or (ii) a valid and
binding leasehold or other contractual interest for the management and operation
of the Facility. PROMOTER represents and warrants that it is the direct owner or
lessee of the material assets (other than real estate) of the Facility and no
material assets (other than real estate) of the Facility are owned or leased
through a subsidiary, affiliate, parent corporation, sister corporation or, in
the case of an individual, a family member of the PROMOTER. In the event
PROMOTER is not able to make such representations and warranties as set forth
above, then that entity which can make such representations and warranties must
execute the Guaranty Agreement attached hereto as Exhibit 6.

44.    Notice. Unless otherwise permitted herein, notice required by the
Agreement shall be given by email and by overnight mail or other express
service, postage prepaid, addressed as follows:

 

TO NEM:  

NASCAR Event Management, Inc.

International Motorsports

Center One Daytona Boulevard

Daytona Beach, FL 32114

 

Attention: Steve O’Donnell

 

Email: sodonnell@nascar.com

 

With a copy to:

 

W. Garrett Crotty, Esq.

(at the same location)

 

Email: gcrotty@nascar.com

 

Requests for NEM approval and/or consent (including but not limited to
Entitlement Sponsor), notification of planned improvements or alterations to the
Facility, and information the PROMOTER must provide to NEM per this Agreement
to: sponsorapproval@nascar.com or send overnight mail to NEM address listed
above.

TO PROMOTER:   The Address set forth in Exhibit 1 to this Agreement

45.    Notification Change. Either party may change the person(s) or location(s)
to which notice must be given pursuant to Section 44, by providing written
notice to the other party in accordance herewith.

46.    Entire Agreement; Amendments. This Agreement, including Exhibits 1
through 7 hereto, constitutes the entire agreement between NEM and PROMOTER. All
previous communications and negotiations between NEM and PROMOTER, whether oral
or written, not contained herein are hereby withdrawn and void. This Agreement
may not be amended except in writing and signed by both parties.

47.    Agreement Binding on Heirs, Successors and Assigns. The rights and
obligations contained in this Agreement shall bind, and inure to the benefit of,
the parties and their respective successors and permitted assigns.

48.    Governing Law. This Agreement shall be governed by and construed
according to the laws of Florida applicable to agreements made and to be
performed therein (without giving effect to the conflict of law provisions of
such jurisdiction).

 

Page 26 of 27



--------------------------------------------------------------------------------

49.    Jurisdiction. With respect to any litigation between the parties arising
out of, or relating in any way to, the business relationship between the
parties, including but not limited to any Event, the Agreement, or any proposed
business relationship between the parties, venue shall lie solely in a state
court sitting in Volusia County, Florida, or the United States District Court
for the Middle District of Florida, Orlando Division if in a case of exclusive
federal jurisdiction, and all parties hereto consent to service of process by,
and the jurisdiction of, those courts.

IN WITNESS WHEREOF, this Agreement has been read and signed by the duly
authorized representative of each party, on the dates set forth below.

 

   

Dover International Speedway, Inc.

PROMOTER

BY:

Date: 10/20/15     /s/Denis McGlynn     Signature       Print Name:   Denis
McGlynn     Title:   Chairman

 

 

   

NASCAR Event Management, Inc.

BY:

Date: 2/23/16     /s/Steve O’Donnell     Signature       Print Name:   Steve
O’Donnell     Title:   President

 

Page 27 of 27